OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                            AUSTIN



                                         I&rch 15, 1939

HonorableTams W. Cbzndler
County P.ttorney
Bobert6cJncounty
Frenklin,Tena
HonorableThomas E. Chandler,Arch   15, 1939, Page 2


              prior to Ueoeaber31, 3938, ter-
              minating,the date oi thie oontmot."
              Yinoe the salver of the formerCountyAt-
         torneyoould cover only hie tern, and the pree-
         ent CountyAttornoyhas not waived,did the
         C~aalone~rs* Court exceed Its power in etlp
         ulatlngthe aboveexoepttion  or provlsi.on?


              Could the presentCountyAttorneynow take
         chargeof the suits that were Piled by the QOII-
         traotorpd.or to January1, 1939 (DeoaaberSl,
         rest, tbetiine d&b or oat&mot I?
         (I
          gllEtTxos
                  4t
              Dobe tam oontraatorbavb tim ri*t ta a
         lsp aaamlb~aonon any rboov4ry4.4the mttlb-
         mcab::0ra tar malt after Dbarpbbrail,1988?
HonorableThoma R. Chandler,MarohM,           1939, we   3


            collectthe $100,000.00he had ~uarnnteedtc do
            by the expirationdate or said oontraot,Decaz-
            ber 31, 1938, (and to be exact, only e little
            lees than $80,400.00has bean oolleotedby Ire-
            amber 31, 1938.). Kould you oowider thiFscon-
            tract breaohed?"
            x8 will firstendeavorto axuweryour GuestfonNo. 1.
         ArtioleV, Seotioa18, of the Constitutionof Terra,
af$er pmvldln~ for the eleotionof four oooinmfssloners
                                                   in eaoh
ozunty,pmvlden as tollowsr




            bythicrCoiwtlttatioaaa   thb    lawa at the State,
                               ,. gnmttrlboU+”
            ar ar nay br kmreaS%ar

            Tiwe ir no wlmtitutlo~         pmedon   or ,8tptUt9
                                                              8tatwg




barorethe aoust eaa aot?
         Tb9r9arenoT9xasagfpaxla~ 9ourtOa808
quest&m, and there ls a mat gonfltcrt
                                    wwthe
othbr   fatstee.
     EonorableThomae B. Clxmdler, Marok lS, lQZY$,
                                                 Page 4


     Igdlam held that Wan a quorumof a oity ~ouuoll*as presentthat
     a majorityOS the votes cast (acmebeing presentend not voting)
     authorizedtileccu~cilto act. In a foot note to the case of Law
     z~&rs.   Ingersoll,puma, in Volume 6 of L.R.A.,the follovAng
            :
                          *Thle cnat~ emd the one next Sollowing,
                     xiwlvl3.leoas 00. VII.xhtahT.ll.le,
                                                     post. sls,
                     by their shark oonfllctadd interestto 6cmo
                     questionsahlch do not often QOBIBbeforethe
                     aousts.
                             *mua wbight or authorityis to the of-
I


t




I
1~



1                    Pth9awQrst~r‘~~~                                  .
     Ch t   in   a   p x wwUa g         under Ar tisle P $ ,b $tb a




     that tu-th m s o t th e tultim
     fhmb p %wb nt tlna Yo tlng nut to te                             6a m   mmly   9o a -
     atwd’Artlolo O61, as& 1. rballyof 8~ v&tie to ualr fa t&s ew
     d &tat0 TO* OitJroi MaAUea,        thu wwt lib24that a dty
     ardlnaaoewtu lwella bm8aume t!??i!k-  had not elm   it, thh
     belngth6raalpafatendi~meinthaaa8;p        butthb4mtatblao
     uld, whiohrclare irurk ta stats may b4~ui8tu& th nPUd.ast
                         *As mll ordlaanobbut  bb agqfravo4
                                                          by a
                     Mjorlty Ya4b 04 thaw pruoat Mu robl!a&ata
                          rPlrUb~@&ll8&8t~dthDbr*a8Sd~~~,:t
                     mt u appbbr that Ste m nlrwnt      at a a*deMy
                     k~ti8bWS      Vd8i?d3tb%8~~~~*
XonorableThoms 1;.Chandler,Maroh 15, 1939, Fage 5


          In that ease the 'mayorand four oounoil~~~~~
                                                    Wre present,
and two voted *yes",one voted "no", and the xtayorand one oouncll-
man aid not mte. The langu;uaCe in this ease indloatesthat JUdge
Ryan, n?~owrote the opinion,Savoredthe rule leld down ln the aaae
0r Rushri~e ias co. VS. city or itushville, a.
          As indicatedby the authoritieson the question,tbi.8is
a very close an4 dirrfoultquestionto,dealde,edd we realize that
we aan decide~onemy almostas loglaallg6s we oen deoidethe other
way. Ziowever, m reel like the uuurt did in Statevs. Yates,
after it haU reviewedthe evenly balancedauthoritieson both
of the question,in w&oh it said:
                  'We ar6 inullaedto thb oplllion
                                                that thb
             pro r x~&lcrth&ttho~Jho      r.malnsllant
             bharlbr&mmMta     auaatto the aotofthoeo
             l&o 40 vote'.*




             ml3 ruls   was   eated In   camp V8r Thumael, 86 8.W.   (84)   mc,
a11 tolla*

                     r* * * lbierypsrsvalsoharge4withthe
             knowledg#of the law tbat ooraeirrdon~ aourtm
             oan be bound by their apmamte only when theq
             aut a8 oourtsaxd by orders Uuly pessed. HO
             rl@ts uan be ae Wired aB aga$rmta twuntyby
             agrwatm       dth &I8 inairidual8eon1po6lagae~1~
             mlatiiolYbr6*  uaurt~~




                 Whir0 the evibnbb ahars that   the ammlb-
             alcmerr~00ur-tbae aoted w.kthkmmlb48e of the
             olroum~tanee6~0~4%that thb otbbr part@ to thb
RonorableThoms fi.Chandler,Baroh 15, 1939, Page 6


        -allqed contracthas innooentlyplaced himelf
          in a situationuhihiahwill oausehim loss in ease
          the contractla not suataimd, it nay be con-
          cludedthat the county is boundthersbg. Ths
          ratlliaotion or estoppelmust be based upon ao-
          tion on the part Or ths oon!m.bsioafsrel oourt.*
         This rule or ratlfioationwan expressedin~the~oaees or
Boydstonvs. RockmillCounty (Dr. Sup. Ct.) 86 Tex. 234, 24 3.X.
             vs. Pure Oil Co. (Ter.Cams.A p.) 78 S.E. (26) 929;
272; ‘d.llisxs
and ~elvostonCountyvs. Oreshsm (Tex.Clv. if
                                          pp.) 220 3.~. 560.
         The eontraotin qusetlonIs bated May 26, 1937, end wo
do notknowwhat &s ~YRUW~~I& ala00 that date. It may or pray&at
b.~&y~g~pa~%~~ Oopnt]r bRB Z%tif%mait aridifbm~gpab t0 a”’
           .
          our mmwertoyourfirst cpzostAml.sthat byvlxtam of t&
two to one efrlamtive vote by the oomll#doaers'oourt the oontraot
ls vttUd:and in addttiontheretothe oontraatmight be enforolble
                                 oonstlt\rte ratifloatioa
                                                        and ortop-

                                        anmuryour seooad qm8Moar
         The &atute uhloh autdaorltwthereidada ot wntraoti la
       78s5 or tam perlad ai*1 Statutva 0r Texas, 8auIit z06a+
rrzlolt4
b part,a8 fbllowm
                %heawer tbo -~donarr'       ovwt OS any
           aountyafter thlrtfdyr written acitioo   to,tbm
           oouatyattonw 6r Qirsriot attorney te fflr
           6d.inquanttaJLsu%ta~hl.a iailaseto doso,
           &mlldeam tt neaorrmary  or axgedicat, 88l&crourt
           mayoontnaotwith u4r osnpetent atturnoyto qo-
           fora* or assist in the m~orcrownt0S the wl-
           leotion~orany ddlnquant Btata aad Qouutytaxea
           for a per osat on the taxes.a
           This oiiroshas heratetirat~held in Attorney &meral*r
Opln.lon?&.0-237   dated February14 lQS9,tbata Omr~&relom~rs~
court ldm3~.1*0&* term sn4ed IalbSs owl& notiluske      a wntzaot
of thJa kind uhkoh wan aot TV take Wteot until lQI!M,  rtrema mw
aam&oslonwe* hurt would be in oitloe,on the @wand that tym
CWaiouara*      Court aould oat biad the rrsrtOaPnnLedoriemr*Court
in pemonal    matters   fa? tJd.8 kl&       Hamwcwrya)till      not ea 80 iar
as to hold t&at the @Wxmmy aaplqed by tie QWUBL$88LOn~(l'Court
in oontraut8or thi6 klnd mUat ma00 work to the extcmt.oinQt
proseoutingowmalafeedy flb4 $180 broaauea newa~sn~rec
aourt an4 a ww ouunty Attorney himi taken             orrioe,   *vim   tbeu6hthe
                   provideo
ooatraotspeaftigally                t;hst    the   attorney80 ~pbrail      shall
 HonorableThoms R. Ohasdlar,Haruh 15, 19959,
                                           Pago 7


 be allowedsir months afterthe temInatIng date or the oontraot,
 kich una also tie end of the CopBpisaiOner8'
                                            and the CountyAttar-
 ney*s term 0r orrioe, t0 proseautosuits alreadyriled to rinel.
 judgment. In this oaeo the oontraotmaker suah a provIsionand grants
 the attcmsy ID emplo~adths right to finish prossoutingthemaIt al-
 ready flledt        and we ballevs   t&t      the Caaraiselomrs~     Court   had the       ati-
--thodty to grant tho attorneythis privilege, Commonsaxme dlotates
 that tho attcmmyvho fllodths suit md startedltuould be Iaabot-
 ter positionto prossoutethe mit to udgeumtthan some4other attor-
 n.ey,andthIs is exaotlywhatths ComairsionsrsthoughtInthIr sass
 *on tbsyput that pmvidon In the sontrasb.
          Tberoanno    antborItlenthatwomifl~&                        tbatbeardiraat
 4   a this sIt\atloatbrrt wo kl%o*a tht the nU                      atat.  %a 4 pae,
 On The Iar     or            &rd
                     'Ooutraetr,        xd*,    8848,   applies   to thie 8~01 that
 mls bef.n6
          a8 iollas:




                                                                                        :




                       ~d,atfm we     tho   8aooesrfulbid.derfar the
 HonorableThorns FL Chandler,March 15, 1938, Pace 8


            wculd clearlyhave been entitledto com;Jlete
            the orUer.*
           It ha6 been nu&gestedthst the new County Attorney,who
 took officeon January1, 1933, haa oertslninterestsin theee
 CGSeS.  liedoes have a vltel interestin the mite flled efter he
 tcke6 office,becausehe Geta e fee a8 ptided    in me     15% 3.S
 he file6 the mlts (and.thisw-a8$lven Sor one OS the xumaoneSor
 AttorneyQanerel’s0pWon x0. O-W?, referredto abow); but ba
 @.OOS Ilothave t&i6 interest iIltU    SUitEI that have @.bWdy    been
 filed by an outaiUetsx attorneybofcm he took atlice,and wh%ch
 suits are calf being pmcsecutodto Slnal judagmsnt.The zxmonhe
 dose not hnvo thla lntsrertAnthe tits alretiySil+4 by.ea out&de
-ta x
    ltta   r a ey
                la b eo a a m h 8wo tlld wt x*& v* l fee la th o a r 8uiC8
‘ssla tk a tir Eyr i~r o r ~f~~~~~r r r dsinp a F ti*~ib t
 1WSt
          ';l;e
             cocstitutlonality of Article7335 was upheldby the
SupremeCourt of Texrisin the csses of CherokeeCountyvs. Odom,
U3 Tex. ZCB, 15 5.i..(Ed) 538; nnd Com~I.ssfoners' Court oGbEdi-
son Countyvs. it~llace, 116 fex. 279, I.5S.V.'.
                                              (26) 535.      -
quent to those cases the CommissionoS Appasla,Se&ion A, in the
case of ';nstemooGvs. HendersonCounty,62 S.Z. (2d) 69, saldt
                "The power to provide for the colleotlon
          of dellrquent   tares, ad prescribethe oompen-
          sationto be p&G for servicearenderedin that
          res;)ect,   residesexclusivelyin the LegieLature.
          Under this power,tho cowzssi'oners*   oburt av?ay
          be grantedsuthotityto mske bindingaontrsats
          lookin@to the aollaotioti  OS deljmpuenttaxw,
          and to tha paymeat0r a      t as the aolleotioai3,
          88 amapamatlon Sin a0lA=oee putowed in that

       j  Otlrenawrto   your third qusstlon la t&t tba present
UouatyAttarmy oaul(la~tatthm praaenttiwtslr;s ohargeoitha
muits that were flleadby the QWqueat    tax attoraa prior bo ths
tealnatiagdato   of the awttraot(Deaaubersl, 1MB T 1 In&ha ocm
taltmohrggeat themattbe lndof rri,xmantha
                                       aStarftM.tazml~tlag
&at0 if any ar8 8tlll on the daeket,
          We rlll PQI give aansideratlon
                                       to jour fewtlaquwtlon~
          Theaaatreetpzrovldea that RaEutsonCauatyimto paythe
tu attarm em oyod war tb eantraot WI per aant crithe amouat
oclleoted0E:alpldeliaqubattaxna,peaaltgand intuwt+ * * eotu-
ellyoalleated* + +, OS vhlah sbaaed Rsrty (tuattaraayll8l.iwtm-
asatal in oolleotlx@* + + ".
          We Mvea~eady held laour tmawarto Qu88tioatwothettha
tax attomsg~ls entitled ta eix mantlm attertha tsa&mtAag tit* c#
th4 aantrsat Daamnbat3l.,3.9Ei3, lnwhlohta pm86autato ii&ml IV&-
Wat (Nit8 drSGdySl~&      8.d we hare held inour M8mrto      '4-S t 011
three thatdurIng that If,xmcnthe periodthe Ckuuty Ati~~rney   aauld
not teke aharga of the tsx suits ~l.re~ClgTiled by the tax attomep.
          Eruitathat ere Siledbythstar attorney bdn&     theaim-
tmot perlo and eettled by himwithin 8i~mnthrr sitar tb0 tan&J&-
ing date me alesrly aantanpktedby the aontZ%ot,and ths pOd8iOn
referredte above that providesfor payrnant to the attorMy of 1%
OS the mount aallaatedapplisawithoutqwirtion to th880 Qaao6i
          OuramwutoyaurZ'ourth qubooionia that thsooat~ofor,
the taxattora~,has the xtghtto alf4j4aamslmloaona mr@YO~ls
the 8ettlrmeat of a ta%atitaSterDeasmibersl.2938, pkwV%dtith8
suit was riled by the tar stboxmy prior ta Deomaber1IL,lQIBB,darines
HonorableThoms i..Chnndlsr,Usrch 15, 193Q, Page 10


the term OS tiiouontraot,;-ad
                            wu5 settledwithin six monthsOS De-
celnber31, 1938.
         :ist?
           will rlowt&e up your SiSth question.
          This contractdoes not expresslystate that t&m is OS
the essence. IS a law suit shoulddeveloptjotween  the partiesto
the oontract,it is iqossiblt? for us to sey nt this timewhat
gle&dingswould lo tiledwd what evideme woilldbe odmitted,'but
it Keg be ttit the 1~ ouit would developso that the rule in Taylor
allin;:Co. W. ~knricankg Co., 230 S.ii.782;would apply,whioh
rule is in vmrds CE follows:
               Vhether or not tinr,it3of the essenoo~or
         a oootmot ls~a quetuttion   at femt fbr a jury,
         UdLdSS the eaatraotwpre66lyat¶keeitso,ar
         utihss the tmbjeot-matter    OS the oontraotis
         euoh that aoourtullltake judlolalknowledge
         ar the taatthat the pll't&OS    obvlouelylntsn888
         that t3.w ahaul bs ab me 08-01) OS ths aoa-
         traat.   Suahwiuld bet&~ oaselnauontraatto
         deliveraotlm ox-wheat, or any art~oleOS nblah
         there Wi8 a aonatentl SulotQatinglm~t, a8-
          outalrsble by estab dab edE3rkutquotatWa6.
        *The modsrnteadsnoyls tohold that time ti aat
         Qs the a6banooOS a aantraot     woepttM*r tbs
          alrouwtaaoos above &atodr'
          Tbi.6oifioebk8 bonoti18d OntO MEWr~QWStiOW,
and '10hkIV8vSnt~~O8Our OpitiOaRon thereWa(1#Uah a &Jk Or au-
thorltythstitawtante8 only to a me88 a8 torhattb8aourt8weuXd
yobuuE'Qd3.l not ga 60 r= or be aa reaklesea6 to tsm66what a
            .
         On aoootant
                   cU the Saot that this may developinto a &XT
qwtetlon,we believeth~titwouldbb inpmperfarus to attmptto
GMweu it,.
         we wlu now endsavorto anaveryour sixth quwtlon.
          In paragraphYII OS th8 aontraotit ie mvldad that $ab-
erteonCounty is to pay ths~t~~attaney bnp%yed under
%3 peroentot the amount
     otor OS taxes durine:the
       (t   tt      )iei    t    tal 1    11 tl
the &es:to:~ "iii% is "tii t%?iS t&t%n~o%?           In para&ra~h
VIII it is pXOti’b8 that “thi8 WtiXWt 6htkl1 be iEl fQl’W inw. 8UW
1, 1937, to DeoenberXL, 1938, + + * end at ths expirationor 6&d
periodthie 0mtraatehel.lteda6te * + *,* Tek%ng+heeepmVi6-
ians a.low3into oonslderation  wwmii.6 aanoludethat the aontraatcr
 HonorableThomis Ii.Chrrndler,
                             -oh      15, 1939, Page


 (tax nttorney)oould only reoeiveoo~~~&~alons  fro=
 1~ the tern of the ffintrnot whioh was rnxu June 1, 1937, to koember
 31, 1938, and that he oould not rsoeivecommisslone  rmi gnymsnts
 rnndeafter that tiae; but there is anotherprovisionthat mat be
 considered, and that is that pert of paragraphVIII which prorides
 as follae: wExoeutthe oontraotshall be alloweds$lxmonthsin which
 to Prosoouteto final fudaumt suits 1-d mlor to i)eoanber     31. 1930.-
             In oonstrulngthis last quoted provisionwe held in our an-
 ower to your seo~ndquestionthat this provisionwa8 valid, end that
 ths tax attormy has the ri&t providedfor in this p~uvieion. If
 the tax attorney"is lnstnueentsl      In oollsotln~"these taxes by tir-
 tusoShad.agflleda         suit, that ie ifthssultoau~~edthe paynwmt
 of them taxoo, then surely the tax attor~~eyIa entitled to reoslvea
 6omldon,       be0mls0 ii the tax attQnwp oanaot rwelve these OoQals-
 tdonn lt'wouldbo wsless (LIfar a6 he *a8 oonoornod-to ~sseute
 to iinal   judpent”~after    Dewmber Sl, lVS8, suitsthat he had fU.od
 prior to that tlms, and tlm abare quoted pr~tislon    from Sootion VIIX
 of the oohtraotweuld be meanlng&s~, &oh a aoaetnrotion         weld not
 be hes4 011this ooatraotby aayoourt, but the rule axprsrssdln
 10 8ex.Tur.884wmldbo          applkd,thatrPlsbslng ariollms:
                l1 tla to b s




              Ouranswwto    your ulxth queasttonlrthat the 6outra6tor
  (thetaxattornsy)     oeuld aoteoatinuste  reoelrsoomml.emlonm oa 00X-
~leationo -de by t.b Tax AmesmI”CIOlle~t~      after DsoaaberZl, lBS8
 with the eraeptlonthat be is entitledto a ooamisrlonon money ml&
 totho TaxAeam61~0or-Ooltootoru~ta ml      19f59,
                                                fish&was    ti@tru-
 mu&al in aollsotlngby vfrtu6 of havS.4$fhsd a cult @or to DOOOBI-
 bar 3l,lUS,




           we4till now ensweryour mmutth qqeetlorb
           It 1s our oplnlon that mar 8x1-r  to que8tian  sit alao an-
 SWSXVBI&IS qutw,loni.YOU se at tmat rate the ooauisnW          #houla be
 paid, and that ie already set out at 18% ot the arsouat 6ol266t&
RonorablcThoms S. Chandler,Um-ch 13, 1939, pnge 1%


          Cur mswer to your seventhqestion is that the contraotor
(the tax attorney)could not receiveoo.missIonsfmlr.thapaymnt af
delinquenttares cf't~ Ijeoe:ber 3l, 1938; wItA the ezoeptionthzt he
ie entitledto licozA.solonon colleotlonsup to July 1, 1939,whIoh
he wae instrumnttil in collectingby virtue of ftavin(;filed 6 adit
prior to Lkxxmber31, 193& and his rate of cox~Issionlntlxme lat-
ter onses is 13 per cent of the mount collooted.
         Se wIl1 now discussand aaaweryour eighth,and last, ques-
tlon.
           Xe are unable to find in the contractany wordo by which
the tax attorney&uarsnteesto solloot$100,000.00In delinquent
tsxm by Deoember   31, lOSe$ and, thonfiwe, ws oonaludsthat ths
repremntatioae and guarantyn   to rhlohyourererin your question
w4r4 orallymade at th4 tlm of tbo ae~tiationsl~dluguptoths
luaungoi the oontraot. Tha only ps+vldon lnthtroontraotthat mw-
tlonsa ?guarantee*ie SeotlonXVI, whloh rsads as follows:
             *B;L1plxtiissZwrstoagmatotbsfollordng
         4hangsin tho fWo&6g pnnisions of this 6on-
         tS!LOt, to-T&J   &OOoldPJlX’ty&f&l1 ROt X’OOaiv9
         say oomp~satdon uhatmsrer umbr and by rirtps
         of this aoatl'aet
                         until Cm l?uadrsdThouscudDal-
         lams (#lOO,OOO&O)shall hambmm    soLlootedby
         saib gwty or th0 64ixmdpit. .zr as, a04Whsa
         safd~Ttyaffhss~ndp~obalihaoeo~ot~
         odQneHunaredThousarrrlDollan~#lQO,OOO.OO)be
         ahall be entitledtc ad must be PaId the !Phire
         tom psr oent (1%) aolaskrlonset out abovo,.gnd
         thereaftersaibpartyoftbs astmdpartshallbe
                 The above aomission of X3$ uhlo~his w&h-
         held is a guaranteethat One IkudredThoumnd Dol-
         lars (#100,000~~00)will be oollsotedshall be
         plaoedin osorow,payebB to ths .partyof the so+
         ond gmrt upon proof or the oolnotIon of the
         $lOO,OOO.OO,the benk or banks to hold the esorm
         money being,neuSadby prey of tti samad part.,
         said bank or banks ta bs situatedin Robertson
         colaaty,TexaII*party or creoondpart rurtberagreea
        -not tc eend out any notlms or tile~eu.ky
                                                suit qainet
         delinquenttaxpayersprior to August IBth, A.D.,
         1937v"
          This provlsioaooulitnot be oanstxwd a6 a guwanty that
tbs tax attonvrywould oolleot$lOO,QOWQ
lb msrely pmofdee that the t&z attornsps
upuntilhe has oolleoted$LOO,oOo*OO~end
amat be rememberedthat ha is entltbd to 6i.x mm&&w atiar DeOaab~
    IionmcbleIZm?zsZ. Emadler, Wimh X5, 1959,Pags 19


    1, 1928, in d.i~h to wos%%ut% to findL jtipti suits alr%a& filed,
              bet&t
    2nd it nit?*       the total of O,lOO,OOCi.oO
                                              will be reaoh%dtir
    hce%?r 31, 1938, xhflobe is so pms%outln~thoee suits,aud tha
    5% r;c;uld
            hu a?titAedto hi% cou~nsation.
              In ragam to the oral agr%%nmt +u3ntliohyourefsr by wbi%h
    thetex attorneyreprnreaented aailgwrante%d t&t h% would %oUeot
    p100,033.00, ~6 must.not overlook the x-tile
                                              stated in 17 Ter. J'Ur.
    844, cs r0u02f8:
                  Ykcl evidenoe is l.radmlaalble
                                              to vary en
             unoontitLona3.pmmisato paynmn%y by shea
             p~orarcoat~~~~paroln~nttbatthe
             pxvdaorrPIouldnotb4raqulredtopayorthatlt
             we4 notabsolutalypayable- as, ror sxswplo,that
             itehouldbepagablso~yuponthe     psrfolmllos0r
             h speoiried6onditionor the happenin of a o%r-
             tainoantingsnoy,orthat;Iaym%& should bsmads
             ootorapa~calar             tun0.*


    Am.1 86 8.8'.@U) lslr Robert&St. fohu Wtor Co. vs* Bpriqpasr, 66
i   8.U4 o!a)8991 aad Hldal Oarmty Wati4r  JmpmclrwntDiet6Hoe 4 ter.
    Feutara Iat%&%r& 06.1'9"U.S. O&A.) 16 ted. (&I) 89% It may be
    t&stilleUw wilt ooaur8 lnmlringthirraontraottlatfraud,aoof-
    doat or aistnhawill be alleged and thereby makeoral rspremnta-
    tlons admlsdhle lu evldems, but we lmv6 only tlm oontraot be$wp
    uslnsnswering yourrirrsstions,andaecsaonlyba~~~dbgthe
    words or th% 00ntra0t*
             mraatswer        toyouraighth   qasstlonlstbatualerthe Rrcrts
    tbetyouhave &mm us ontMs             questionwridonot oonsiderthatthe
    contracthas bean beaehhsd.